Citation Nr: 1400130	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  12-32 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD.


REPRESENTATION

Appellant represented by:	David Owens, Agent


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to June 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The Board has recharacterized the Veteran's claim of entitlement to service connection for PTSD to include all acquired psychiatric disorders because the record reflects that he has been diagnosed with an anxiety disorder rather than PTSD. See Clemons v. Shinseki, 23 Vet. App. 1  (2009) (holding that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence).

The 1986 rating decision denied entitlement to service connection for PTSD and did not address any other acquired psychiatric disability.  Applying the holding in Clemons, the Board has expanded the issue to include any acquired psychiatric disability.  Although the Board is aware of the holding in Boggs v. Peake, 520 F.3d 1320 (Fed. Cir. 2008), that indicates separately diagnosed claims should be treated as distinct claims.  In this case, since the underlying claim of entitlement to service connection is being remanded, there is no prejudice to the Veteran to expanding the issue to consider all acquired psychiatric disabilities.

The decision below addresses the application to reopen a claim of service connection for acquired psychiatric disorder, initially claimed as PTSD.  The underlying question of entitlement to service connection for acquired psychiatric disorder is addressed in the REMAND that follows the decision below, and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The claim for service connection for acquired psychiatric disorder, originally claimed as PTSD, was previously denied by the RO in a rating decision dated June 1986; the Veteran did not appeal that decision, nor was any new and material evidence submitted within the appeal period.  

2.  Evidence received since June 1986 relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1. A June 1986 RO decision that denied entitlement to service connection for PTSD is final.  38 U.S.C.A. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1985); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2. The evidence added to the record since June 1986 is new and material; the claim for service connection for acquired psychiatric disorder, originally claimed as PTSD, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting the claim to reopen.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.   



Claim to Reopen

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 20.201, 20.302.

Service connection for acquired psychiatric disorder, originally claimed as PTSD, was initially denied by rating decision dated June 1986, on the grounds that there was no evidence of any PTSD stressor in service.  There was no appeal filed, and no new and material evidence submitted within the appeal period, and that decision became final.  38 U.S.C.A. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192  (1985); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  Thus, the Veteran's service connection claim may be considered on the merits only if new and material evidence has been received since the prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. 
§ 3.156; Barnett v. Brown, 83 F.3d 1380, 1383 (1996). 

Since the last final denial, VA has received the Veteran's testimony of PTSD stressors related to his military service, namely his claim of entering a Vietnamese village where all the inhabitants had been killed, as well as exposure to mortars and artillery attacks while on recon missions in Vietnam.  Although the Veteran's service records do not demonstrate that he was in Vietnam, this evidence is presumed credible for the limited purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510 (1992).

New and material evidence means evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant of evidence of record at the time of the last prior final denial, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The law is to be read so as to enable reopening rather than precluding it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the service connection claim.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

On review, the Board finds that the Veteran has submitted new and material evidence.  The record contains the Veteran's testimony as to possible PTSD stressors.  

This new evidence relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156, 4.125(a).  It raises a reasonable possibility of establishing the claim.  Id.  Therefore, presuming its credibility, the evidence is new and material.  Such new and material evidence having been received, the claim is reopened.  


ORDER

New and material evidence having been submitted, the claim of acquired psychiatric disorder, originally claimed as PTSD, is reopened, and to this extent only, the appeal is granted.





REMAND

A VA examination was conducted in October 2012.  The examiner found that the Veteran's symptoms did not meet the criteria for PTSD, but diagnosed him with an anxiety disorder.  The examiner noted the history of psychiatric treatment documented in the Veteran's service treatment records (STRs), and wrote that the Veteran reported that he had served in Vietnam even though his STRs do not indicate he was ever stationed in Vietnam.  The examiner discussed a Counseling Record completed by the Veteran in 1986, in which the Veteran was vague about his PTSD symptoms and stated that he thought maybe he had served in Vietnam, but was unsure when he had done so, which unit he had served with, and whether he was actually in the country.  The examiner concluded that because the validity of the Veteran's self-report was highly questionable, the examiner was unable to determine whether or not the Veteran's anxiety disorder was related to the treatment he sought for nervousness while in the military.  The Court has held that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010) (noting that the phrase, "without resort to mere speculation," must not become a mantra that short circuits the careful consideration to which each claimant's case is entitled and holding that, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence).  Therefore, the Board finds the VA examiner's inconclusive opinion inadequate and an additional examination is necessary for the purpose of determining service connection.  

The Board also notes that the 1986 Counseling Record that the examiner discussed is not associated with the claims folder.  Upon remand, the RO should make efforts to obtain this missing document.

The record contains a September 1991 statement and Financial Status Report from the Veteran asserting that he was drawing Social Security disability benefits.  VA has a duty to obtain Social Security Administration (SSA) records where it has notice of an application for Social Security disability benefits.  Cohen v. Brown, 10 Vet. App. 128, 151 (1997) (noting that "VA has a duty to assist in gathering social security records when put on notice that the veteran is receiving social security benefits.")  As there is a reasonable possibility that the SSA records would be relevant to the Veteran's claim, the RO should contact SSA and obtain and associate with the claims file copies of the Veteran's SSA records.  38 U.S.C.A. §5103A (West 2002 & Supp. 2013); 38 C.F.R. §3.159(c)(2).   


Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration and request the Veteran's Social Security disability records, including all medical records and decisional documents.  All attempts to obtain the records should be documented in the file.  If no records are found and additional requests for Social Security records would be futile, notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).

2. The RO must conduct a search to locate the Counseling Record completed by the Veteran in 1986, as referenced in the October 2012 VA examination.  If located, this document must be associated with the record.  All efforts to locate these documents should be documented in the claims file.  If the records cannot be located, the Veteran must be notified and provided the opportunity to resubmit the information.  

3. Once the aforementioned development has been completed, forward the Veteran's entire claims file  to an appropriate VA examiner who has not seen the Veteran before, and schedule a new VA examination.  The examiner is requested to determine if the Veteran has (or has had at any point during the claim period) any diagnosable psychiatric disability.  When considering the diagnosis, the examiner is instructed that the Veteran's service records do not verify his presence in Vietnam.  For any psychiatric disability present, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's acquired psychiatric disorder was caused by service or is otherwise related to service.  The examiner's attention is drawn to the STRs documenting an October 1973 mental health evaluation finding no evidence of psychiatric illness; a February 1975 note requesting a psychiatric evaluation while indicating that the Veteran appeared to have emotional problems; an April 1975 notation diagnosing the Veteran with acute anxiety reaction and indicating that the Veteran reported a suicide attempt; an April 1975 consultation report stating that the Veteran had inadequate features, including anxiety, but deeming him not to be a suicide risk; and an April 1975 notation describing the Veteran as extremely depressed and agitated with no evidence of psychosis, and prescribing the Veteran medication.  

A full and complete rationale for any opinion expressed is required.

4.  Thereafter, readjudicate the issue (service connection for acquired psychiatric disorder).  If any benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


